DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degrace et al (WO 2013/106548, July 2013, of record).
Degrace et al disclose cells for production of viruses, such as influenza virus (see paragraph [0009]) with a disruption of a gene selected from Tables 1a and 1b, where the disruption results in decreased expression or activity of the gene (see paragraph [0009]). Such cell can be MDCK cell (see paragraph [00051]), or Vero, or HEK 293 cell (see paragraph [00077]) infected with influenza virus (see paragraph [0009]) and such gene can be SLC2A12 (see Table 1b on page 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato et al (US 2012/0077806, March 2012) as evidenced by Degrace et al (WO 2013/106548, July 2013, of record).
Donato et al teach suppressing level of several proteins including USP10 (see Abstract, paragraph [0016]) for treatment of several infections such as influenza (see paragraphs [0078, 0080]). Donato et al exemplifies studying the effect of such suppression by administering siRNAs to similar proteins to USP10 into HEK293 cells (see paragraph [0149]). Such suppression by siRNA can be considered a disruption of the gene as evidenced by Degrace et al (see paragraph [00044]).
Donato et al do not specifically teach HEK293 cells with suppressed level of USP10.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to suppress USP10 expression in HEK293 cell based on .

Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al (WO 2010/134939, November 2010) and in further view of Degrace et al (WO 2013/106548, July 2013, of record).
Rubin et al teach that decreasing expression of number of genes including TMED2 (see lines 15-30 on page 3) using siRNA (see lines 25-30 on page 48) decreases infections such as influenza (see lines 5-15 on page 200).
Rubin et al do not teach Vero, MDCK or HEK 293 cells infected with influenza virus in which TMED2 expression is suppressed.
Degrace et al teach cell lines Vero, MDCK or HEK 293, which can be infected with influenza, in which suppression of genes can be tested in order to identify which genes are essential for influenza infection (see paragraphs [0009, 00077]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to suppress TMED2 expression in Vero, MDCK or HEK 293 cell, infected with influenza based on teachings of Rubin et al and Degrace et al. One of the .

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635